ON MOTION FOR REHEARING
PER CURIAM.
We grant in part Appellees’ Motion for Rehearing, withdraw our original opinion dated August 22, 2013, and substitute this opinion in its place.
In this workers’ compensation appeal, Claimant challenges an order of the Judge of Compensation Claims (JCC) which denies his claim for permanent total disability benefits. In light of this Court’s decision in Westphal v. City of St. Petersburg/St. Petersburg Risk Management & State of Florida, 122 So.3d 440 (Fla. 1st DCA 2013), we reverse the order and remand the case for further proceedings, in which the JCC may receive additional evidence. See City of Pensacola v. Capital Realty Holding Co., 417 So.2d 687, 688 (Fla. 1st DCA 1982) (“It is well settled that upon reversal and remand with general directions for further proceedings, a trial judge is vested with broad discretion in handling or directing the course of the cause thereafter.”).
REVERSED and REMANDED for further proceedings consistent with this opinion.
BENTON, THOMAS, and CLARK, JJ., concur.